Exhibit 10.2

SunGard Data Systems Inc.

Summary Description of the Company’s

Annual Executive Incentive Compensation Program

SunGard Data Systems Inc. has an annual executive incentive compensation (“EIC”)
program for its executive officers and other key management employees. The
principal purpose of this program is to link a significant portion of annual
cash compensation to financial results and other goals, so as to reward
successful performance.

Each participant’s EIC program contains certain financial and/or business goals
as targets. These targets are established at the beginning of each year and take
into account the Company’s overall financial and business goals for the year.
Beginning in 2006, the performance goals for executive officers and other key
management employees will be based upon EBITA, which represents actual earnings
before interest, taxes and amortization, as further adjusted for certain unusual
items. In addition, sometimes there are additional performance goals specific to
the officer’s function or the business they oversee.

Generally, the EIC programs contain an incentive compensation amount related to
each target. If the target is achieved, then the related incentive compensation
amount is earned. For most financial goals, there are three to four designated
targets. If the actual result is less than the minimum target, then no incentive
amount is earned. If the actual result is between two targets, then the
incentive amount earned is calculated by interpolation. If the actual result is
more than the maximum target, then the incentive amount earned is equal to the
amount related to the maximum target plus, in some cases, an additional
incentive amount based upon the extent to which the maximum target was exceeded.